Name: Commission Regulation (EC) No 833/96 of 6 May 1996 amending Regulation (EC) No 2900/95 fixing an export tax in relation to the products falling within CN code 1001 90 99
 Type: Regulation
 Subject Matter: plant product;  taxation
 Date Published: nan

 7. 5. 96 EN Official Journal of the European Communities No L 112/13 COMMISSION REGULATION (EC) No 833/96 of 6 May 1996 amending Regulation (EC) No 2900/95 fixing an export tax in relation to the products falling within CN code 1001 90 99 Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cererals ('), as last amended by Regulation (EC) No 1 863/95 (2), and in particular Article 1 6 thereof, Whereas Commission Regulation (EC) No 2900/95 (3), as amended by Regulation (EC) No 328/96 (4), fixes an export tax for common wheat falling within CN code 1001 90 99; Whereas prices on the world market for common wheat have exceeded the level of those in the Community and the trend in those prices remains upwards; whereas this situation is likely to lead to an excessive export of common wheat in the natural state or in the form of products processed therefrom, such as flours, meals and groats; whereas the export tax currently in force for common wheat should therefore be amended in accor ­ dance with the Annex to this Regulation and an export tax should be set for flours made from common wheat, spelt or meslin and groats and meals of common wheat or spelt falling within CN codes 1101 00 15, 1101 00 90 and 1103 11 90; Whereas export licences applied for before 24 April 1996 for the common wheat products falling within the above codes are currently valid; whereas their validity has already been limited as a precautionary measure to 30 days in order to restrict quantities; whereas this measure should therefore apply to certificates applied for from 25 April 1996 onwards to prevent speculation; HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2900/95 is hereby amended as follows: 1 . the title is replaced by the following: 'fixing export taxes on the products falling within CN codes 1001 90 99, 1101 00 15, 1101 0090 and 1103 10 90'; 2. Article 1 is replaced by the following: 'Article 1 The export tax referred to in Article 15 of Regulation (EC) No 1501 /95 is fixed for the products falling within CN codes 1001 90 99 , 1101 00 15, 1101 00 90 and 1103 11 90 at the levels indicated in the Annex to this Regulation . This tax shall not apply, however, to export licences applied for before 25 April 1996.'; 3 . the Annex is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 May 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . P) OJ No L 179, 29. 7. 1995, p. 1 . P) OJ No L 304, 16. 12. 1995, p. 27. /&lt;) OI No L 47, 24. 2. 1996, p. 1 . No L 112/ 14 | EN I Official Journal of the European Communities 7. 5 . 96 ANNEX 'ANNEX CN code Level of export tax in ECU/tonne 1001 90 99 45,00 1101 00 15 10,00 1101 00 90 10,00 1103 11 90 10,00'